DETAILED ACTION

Response to Amendment/Arguments
Claims 1, 2, 4-8, 10-16, 18-20, and 28-30 are currently pending.  Claims 3, 9, 17, and 21-27 are cancelled.  No claim is amended.
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive. 
The Applicant argues that “Although the individual layers may be disclosed by Watarai and Sam, Applicant submits that the combination making a structure including the first layer and second layer, as recited in the instant claims, is not taught nor rendered obvious. The Examiner states on page 4 “it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Watarai positive electrode active material layer to include perhydropolysilazane and performing heat treatment to form a compound coating film (coating film) of the perhydropolysilazane and the binder; wherein at least part of the surface of the active material is provided with the coating film in order to further prevent the separation of the active material, thereby increasing the charge and discharge characteristics and life characteristic of the battery (para. [0010])." However, this modification suggested by the Examiner does not provide the invention, as instantly claimed. The claims include two layers having different compositions, where the first layer includes PVdF having carboxyl groups (PVdF-CCkH) and a conductive additive but does not include the silicon oxide coating (consisting essentially of binder and conductive additive), and the second layer does include the silicon oxide coating on an active material as well as a binder and conductive additive.  
In response, the Office disagrees that the combination making a structure including the first layer and second layer, as recited in the instant claims, is not taught nor rendered obvious.  Watarai et al discloses the same first layer and second layer as the instant claims, i.e. a first bonding layer “114” (first electrode layer) consisting of a first binder and a first conductive material such as graphite (conductive additive / carbon) over the current collector; and a positive electrode active material layer “111” (second electrode layer) over the first bonding layer, the positive electrode active material layer comprising of PVDF (second binder), LiCoO2 (active material), and graphite (conductive additive); wherein the first binder is acrylic acid grafting polyvinylidene fluoride which has a carboxyl group.  Watarai differs from the instant claims in that the feature of a coating film comprising silicon oxide is not taught by the reference.  However, with respect to this feature, Sam teaches the concept of making perhydropolysilazane to be contained in the positive electrode mixture (second electrode layer) and performing heat treatment, thereby forming a coating film comprising silicon oxide.  The Office points out that this is the same process of forming the coating film comprising silicon oxide as disclosed in the present invention.  So, one of ordinary skill in the art would have been able to modify the Watarai positive electrode to include perhydropolysilazane and perform heat treatment in order to further prevent the separation of the active material, thereby enhancing the charge/ discharge characteristics and life characteristic of the battery (Abstract).  Therefore, the necessarily results in the same two layer having different composition as the instant claims.    
The Applicant further argues that “The data shows that the electrode A, which includes the layers of the instant invention, has about 50% more peel strength than the electrodes B, C, and D. Electrode E does not have a silicon oxide coating treatment and has the largest peel strength. However, as described in paragraph [0055] and [0199] of the specification, electrode E breaks upon bending, while electrode D is flexible. Furthermore, as described in paragraph [0197] of the as filed specification, adhesion within the active material layer D is high as evidenced by the thickness of the peeled off layers. The Inventors proposed that the improvement is attributed in part to the reaction between perhydropolysilazane (in the second electrode layer) and the carboxyl group (from PVdF-CO2H in the first layer)”.
In response, the Office first points out that improving the peel strength is directly related to the preventing the active material from dropping off the electrode current collector.  Since Watarai teaches a binder that is polyvinylidene fluoride having a carboxyl group and Sam teaches perhydropolysilazane and heat treating, the combination of Watarai and Sam inherently results in the same reaction of perhydropolysilazane and carboxyl group during the heat treating process taught by Sam.  Therefore, an improved peel strength would have been expected based upon the teachings of the Watarai and Sam because Sam teaches preventing electrode materials from dropping off electrode current collectors which would necessarily improve the peel strength of the electrode.  For these reasons, the peel strength of Electrode A in the Table is insufficient to show evidence of unexpected results.
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5-8, 10, 13-16, 18, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Watarai et al (US 2004/0234850) in view of Sam (JP 11-273680).
Regarding claims 1, 2, 4, 5-8, 10, 13-16, 18, Watarai et al discloses an lithium ion polymer secondary battery (power storage device) and a method of making an lithium ion polymer secondary battery comprising an positive electrode “113” (power storage device electrode); a negative electrode “118” (electrode); and an electrolytic solution between the positive electrode and the negative electrode; wherein the positive electrode comprises: a positive electrode current collector layer “112”; a first bonding layer “114” (first electrode layer) consisting of a first binder and a first conductive material such as graphite (conductive additive / carbon) over the current collector; and a positive electrode active material layer “111” (second electrode layer) over the first bonding layer, the positive electrode active material layer comprising of PVDF (second binder), LiCoO2 (active material), and graphite (conductive additive); wherein the first bonding layer is thinner than the positive electrode active material layer; wherein the 
However, Watarai et al does not expressly teach a second electrode layer comprising a coating film, wherein the coating film comprises silicon oxide, wherein at least part of the surface of the active material is provided with the coating film (claims 1, 6, and 14); wherein the silicon oxide comprises silicon and oxygen as main components and further comprises carbon and fluorine (claims 2, 8, and 16).  
Sam et al teaches the concept of making perhydropolysilazane to be contained in the positive electrode mixture (second electrode layer), and performing heat treatment, whereby a compound coating film (coating film) of the perhydropolysilazane and the binder is formed, wherein the compound coating film inherently include pores and at least part of a surface of the active material is provided with the coating film (para. [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Watarai positive electrode active material layer to include perhydropolysilazane and performing heat treatment to form a compound coating film (coating film) of the perhydropolysilazane and the binder; wherein at least part of the surface of the active material is provided with the coating film in order to further prevent the separation of the active material, thereby increasing the charge and discharge characteristics and life characteristic of the battery (para. [0010]).  In addition, 
Regarding claim 6, Watarai et al does not expressly teach an amount of the AA-g-PVDF (first binder) in the first bonding layer that is larger than an amount of the graphite in the first bonding layer.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Watarai positive electrode to include an amount of the first binder in the first electrode layer that is larger than an amount of the conductive particle in the first electrode layer because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The amount of the first binder and the conductive particle in the first electrode layer is a result effective variable of optimizing the capacitance per unit volume of the first electrode layer.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claims 28-30, the Office takes the position that Watarai/Sam positive electrode inherently comprises a coating film including pore having a diameter of greater than or equal to 1 nm and less than or equal to 1 µm based upon the reasons stated above. 
s 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watarai et al in view of Sam as applied to claims 6 and 14 above, and further in view of Tamura et al (US 2003/0108795).
However, Watarai et al as modified by Sam does not expressly teach a surface of the first electrode layer that is uneven (claims 11 and 19); or a first electrode layer that includes a first island-like region and a second island-like region (claims 12 and 20).  Tamura et al discloses a mixed layer (first electrode layer) that is divided into islands by gaps which inherently forms a surface that is uneven (para. [0088] and Fig. 17).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Watarai/Sam positive electrode to include a surface of the first electrode layer that is uneven; or a first electrode layer that includes a first island-like region and a second island-like region in order to accommodate for changes in volume of such layers as they expand and shrink during a charge-discharge reaction, thereby improving the cycle characteristics of the battery (para. [0088]).  

Conclusion  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. C./
Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729